Title: To George Washington from Pierre L’Enfant, 21 November 1791
From: L’Enfant, Pierre Charles
To: Washington, George



Sir
George town [Md.] November ⟨21⟩ 1791

In pursuance of the measure first taken, and of which I took the liberty of Informing you by last post, respecting the House of Mr Carroll of duddington which will become necessary to Have destroyed; he not having acquiessed to proceed himself as requested to the demolishing in lieu of answering my last summon having set out on a Journey—I directed yester day forenoon a number of hand to the Spot & Employed with them some of the principal people who had worked in rasing the House to the End that Every possible attention be paid to the Interest of the Gentleman as shall be consistent in forwarding the publick object.
the roof now has already down with part of the brick work & the whole will I Expect be levelled to the ground before the weak is over. this operation facilitating the laying out of that part of the city as is a proper way to close the process of this & prepard for next Campagne my wish ⟨illegible⟩ to avail of the good ⟨w⟩eather steal Continuing has Induced me to prevail on Mr Ellicott to Continue here a forty night longer—& unless you direct

to the Contrary he will remain having writen by this post to general Knox requesting that Everything should be made ready in philadelphie for him to sale from thence for georgia immediatly after leaving off here.
At this moment when Everything Concur in Evidencing how the publick mind become more & more Interested in the Execution of the undertaking here the forwarding of the work grow up in Importance and wishing to use Every possible advantage of the season I cannot see the various other objects which demand I should also give an Immediat attention upon without regretting the want of possibility to—dispensate of time so as to effect both at one—a compleat Engraving of the plan—& compleat drawing Copie of the grand plan are tow objects Impossible to effect heer-and which Cannot be done unless until I can spare the grand plan by which the operation here are to be regulated—and unless I leve the business here to pursue in Philadelphia are objects which I Conceive you are most desiring of to one for the Information of the publick & the other, to be handed to Congress—neither of these can be done without I can spare the original map which will be wanted here until the work before mentioned is compleated—nor can it well be effected without I am in a situation to direct the work.
a circumstance the Consideration of which lead me to accellerate the compleation of all what require my attendance so that work may be marked out for the hand that may be keept in Continuing on Employment th[r]ough the whole winter.
